                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


 BRANDI L. GALLOWAY,                               Case No. 6: l 8-cv-00982-MC

        Plaintiff,
                                                  ORDER FOR PAYMENT OF ATTORNEY
                     vs.                          FEES PURSUANT TO EAJA

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $6,538.53 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA). Payment of this award shall be made via check payable to Plaintiff and mailed to

Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street,

Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, the award shall be made payable to Plaintiff's

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the federal treasury offset program. There are

no costs or expenses to be paid herein.

       Dated this ~ d a y of September 2019.



                                             Judge Michael J. McShane
                                             United States District Court Ju~ge
Proposed Order submitted by:
Katie J. Taylor
HARDER, WELLS, BARON & MANNING, P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
ktaylor@hwbm.net
Of Attorneys for Plaintiff
